DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendment, arguments) is acknowledged.
The examiner is open to interview at any time to advance prosecution on the merits and welcomes such in this case to explore possible amendment options and evidence tied to the scope of that claimed either independently or dependently.

Election/Restrictions - Maintained
Applicant’s election without traverse of Group I, claims 1-2, 4-5, 15-16, 18, 20, and 22-23, as drawn to the elected species insulin glargine, in the reply filed on 11/12/19 is acknowledged.  Claims 3, 8-9, 13, 17, 19, 21, and 24-26 are withdrawn as not drawn to the elected group/species.

Claim Rejections - 35 USC § 103 – Maintained
Claims 1-2, 15, 18, 20, and 22-23, as drawn to the elected species insulin glargine, remain rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp et al. (US Patent Application No. 2013012433; cited in the previous Office action) in view of Jeyaseelan et al. (U.S. Publication No. 2010/0035860) and Shannon et al. (U.S Publication No. 20040097411).
Rosskamp teach insulin analogue glargine for improving left ventricular (LV) diastolic and systolic function (e.g. thereby intrinsically increasing cardiac output and/or cardiac stroke volume) in patients with Type 2 diabetes (para’s [0062] and [0097]).
Regarding the limitation “for at least about 4 weeks”:  The prior art of record (e.g. Rosskamp by example) and state of the art teach administration of insulin glargine without any time limit (e.g. long-term therapy based on daily administration).  See Rosskamp, which even if not expressly teaching the limitation as framed, renders such obvious that a daily dose of insulin glargine may be administered “for at least about” any time period without limit (Rosskamp para [0099].
Rosskamp does not “expressly” teach that improving LV diastolic and systolic function will increases cardiac output and/or cardiac stroke volume as claimed.  Jeyaseelan and Shannon fill this void collectively, if needed.
Jeyaseelan teach that db/db mice – a diabetic mouse model without insulin administration - leads to compromised LV function and reduced cardiac output and cardiac stroke volume (para [0129] (also citing Belke and Van de Bergh studies)]: 
[0129] db/db Mice As described for the ZDF rats, this diabetes and obesity model can be used as a background for pathological cardiac hypertrophy via, for example, the cardiac pressure overload model. The leptin receptor-deficient db/db mouse is a well-established model of type II diabetes. In an isolated working heart setup (11 mM glucose, 0.7 mM FA, no insulin), hearts of these mice develop reduced cardiac mechanical performance, with an increase in left ventricular (LV) end-diastolic pressure, decreased LV developed pressure, and reductions in both cardiac output and cardiac power (Belke et al., Am J Physiol Endocrinol Metab 279:E1104-1113, 2000), even without additional insults such as TAC. For further details regarding a sample experimental set up for db/db mice, see Van den Bergh et al., Eur J Heart Failure 8:777-783, 2006.

Jeyaseelan confirms Rosskamp’s findings that administration of an insulin such as glargine will improve LV function, which would then yield a reasonable expectation by one of ordinary skill in the art that such will increase cardiac output and stroke volume, as instantly claimed.

“GLP-1 (7-36 amide) infusion was associated with a restoration of left ventricular pressure, improvement in contractility, improvement in cardiac output, and reduction in heart rate and LVEDP.”

Thus, like Jeyaseelan, Shannon support a reasonable expectation that the findings in Rosskamp on improved LV function with glargine administration would reasonably be expected to increase cardiac output and stroke volume based on a showing that another known diabetic agent, GLP-1, showed the same with improved LV function that lead to increased cardiac output and stroke volume.
	As for instant claim 2 and 22-23, it would have been reasonably expected that based on the amount administered and titrations, degrees of improvements would naturally occur (e.g. 10%, 20%, 30%, 50%, 100% etc.).  The prior art has taught the improvements and reasonable expectations thereof and the level of improvement would be a result effective variable based on the amount administered and other factors.
	As for instant claim 15, these are standard risk factors that are expected with diabetics due to the disease progression and pathology and thus one of skill in the art would expect to find such to some marginal level.   As for instant claim 20, as diabetics often also suffer from heart failure due to disease progression nothing would deter administering such to a diabetic therewith for which Rosskamp is directed at improving the LV issues inherent in heart failure equally.
Thus, the claimed invention and instant claims 1-2, 15, 18, 20, and 22-23 would have been prima facie obvious to one or ordinary skill in the art at the time of filing based on the prior 

Response to Amendments/Arguments
	Applicant’s amendments and arguments have been fully considered but not found persuasive. 
	1) Applicants amendment of claim 1 has been fully considered but is not found persuasive as overcoming the prior art rejection that “the patient exhibits increased fatty acid oxidation and/or reduced glucose oxidation in the heart”.  Here, the subject matter class claimed, e.g. “a patient having . . . type II diabetes” is deemed to have some degree of “increased fatty acid oxidation and/or reduced glucose oxidation in the heart” based on the pathophysiology of type II diabetes, absent evidence to the contrary that this is some unique subclass of diabetics that were not appreciated to have such.  Therefore administration of glargine to increase LV function and thereby cardiac output and stroke volume in view of Rosskamp, will naturally to some degree “increase the glucose oxidation and/or decrease the fatty acid oxidation in the heart”.  NOTE:  That said, applicant may consider further amendment of the claims (with support) should a unique amount or range amount been found to “increase the glucose oxidation and/or decrease the fatty acid oxidation in the heart”, that would not have been expected to yield the same.

 	2)   With regard to the applicant second arguments on pages 9-10, tied to the limitation “for at least about 4 weeks”, such is not found persuasive as the prior art of record (e.g. Rosskamp by example) and state of the art teach administration of insulin glargine without any 
In Summary:  Rosskamp’s teachings of improving left ventricular diastolic and systolic function by administering insulin glargine (para's 62, 79) would have meant (and PHOSITA understood as such) that "increasing cardiac output or cardiac stroke volume" as claimed was "necessarily present" and therefore Rosskamp inherently teaches or suggests such under MPEP 2112, 2131.01 (III). The examiner maintains the facts and evidence presented support such and the examiners burden has been met. Thus, the burden is properly shifted back to applicant for which the present arguments are not deemed sufficient to overcome that taught by Rosskamp in view of Jeyaseelan and Shannon, and further in view of the definitions by applicant in the present specification (see especially para 65) 
Beyond that of record on the prior art combination (see especially Shannon), the examiner took a closer review of the present specification and applicant's definitions for these claimed terms "increasing cardiac output or cardiac stroke volume" and whether there was any nexus between such and increasing left ventricular function (as taught in primary reference Rosskamp). The examiner found that applicant and the present specification expressly set forth that such is a direct result of the left ventricle (para 65) and therefore these results are deemed inherently present and improved if the function of the left ventrical is improved as in Rosskamp. 
The present specification defines:
[0063] The term "cardiac stroke volume" refers to the volume of blood pump[ed] per stroke.

[0065] In cardiac physiology, the term "stroke work" refers to the work done by the left ventricular heart muscle to eject a volume of blood, i.e. stroke volume, into the aorta. Stroke work can be estimated as the product of cardiac stroke volume and mean aortic pressure during ejection, and is sometimes used to assess ventricular function.

[0066] The term " cardiac output" describes in cardiac physiology the volume of blood being pumped by the heart, per unit time. Because cardiac output is related to the quantity of blood delivered to various parts of the body, it is a key indicator of how efficiently the heart can meet the demands of the body. Along with the term " stroke volume", cardiac output is a central parameter of interest in haemodynamics - the study of the flow of blood under external forces.

By extension of the definition above, if one increases the "stroke work" by increasing the left ventrical function, then stroke volume will be increased and by extension stroke output. To say that increasing left ventrical function would not increase stroke volume and thereby the 
While Rosskamp does not expressly teach/anticipate the claimed invention of administering insulin glargine to increase cardiac output and/or stroke volume, which the examiner acknowledged this of record.    In this regard, the examiner maintains a prima facie case of obviousness under the principle/doctrine of inherency (“the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the prior art” (relying MPEP 2112, 2131.02 (III)) was set forth based on the primary reference in view of two supporting references that provide the nexus between improved LV function and a reasonable expectation with it of increased cardiac output and stroke volume.  Namely, the examiner set forth that primary reference Rosskamp expressly teaches administering long acting insulins, including elected insulin glargine, at an effective amount, for “improving left ventricular diastolic and systolic function in a patient diagnosed with a disease or condition selected from the group of IFG, IGT or Type 2 diabetes, particularly early Type 2 diabetes” (para’s [0062] and [0097]):
[0062] The present invention also provides a method of improving left ventricular diastolic and systolic function in a patient diagnosed with a disease or condition selected from the group of IFG, IGT or Type 2 diabetes, particularly early Type 2 diabetes, comprising administering an effective dosage of a long acting insulin.
[ ]
[0097] Finally, patients with diabetes have been shown to have increased left ventricular mass and abnormalities in left ventricular ( LV) diastolic and systolic function, often referred to as diabetic cardiomyopathy. These abnormalities may extend also to patients with "mild" prediabetic hyperglycemic disorders. Treatment with long acting insulin, particularly insulin glargine, is expected to prevent an increase in LV mass and improve or prevent an increase in both LV diastolic and systolic function in patients with IGT, IFG or Type 2 diabetes, particularly early Type 2 diabetes.
In support, the examiner cited a reference 1) showing diabetic mice (since diabetes is the culprit in the present invention) succumb to reduced LV function and with it reduced cardiac output and stroke volume without insulin administration (“Jeyaseelan teach that db/db mice – a diabetic mouse model without insulin administration - leads to compromised LV function and reduced cardiac output and cardiac stroke volume”); and 2) that other agents that improved LV function equally saw an increase in cardiac output and stroke volume (“Shannon teach that another diabetic agent, GLP-1 (para [0008], [0030]), when administered, shows improved LV function that leads to increased cardiac output and stroke volume”).  Therefore, under the obviousness principle/doctrine of inherency, one of ordinary skill in the art in cardiac therapy would have reasonably understood and have had a reasonable expectation of success that “improve(ment)” of the “engine” of the heart, specifically the LV side of the heart to “improve” will increase what that engine does, which one of ordinary skill in the art understands is increased ability of that engine to pump blood – aka cardiac output and stroke volume.  Thus, administration to improve LV function would be reasonably expected to improve cardiac output and stroke volume under the principle/doctrine of inherency.  Thus, the examiner maintains his position that a prima facie 
Consideration for Applicant; Amendment/Evidence:  If applicant believes that one of ordinary skill in the art reading Rosskamp would not have read the teachings of an “effective amount” therein to guide how much insulin glargine or any insulin must be administered as “effective” to improve cardiac output and/or stroke volume to the specific range of 20-30% (e.g. instant claim 2), then applicant may amend the claims to expressly claim the amount to be administered if supported by the specification and by control test data (within the specification or post-filing via declaration) showing that when this amount is administered such was achieved but without it such was not.

The prima facie case of obviousness is maintained on all other grounds for the reasons of record.  The examiner is open to interview to advance prosecution on the merits.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654